Judgment reversed on the law and the facts and a new trial granted, costs to abide the event. The verdict in plaintiff’s favor is contrary to the weight of the credible evidence. The plaintiff’s wife died six months after receiving what appeared to' be slight injuries. She developed a psychosis, leading to insanity and lobar pneumonia, followed by death. Respondent’s principal testimony to show that the accident was the cause of insanity and death was given by a young physician, not an alienist or a neurologist. Such testimony was not given as the opinion of one who by study and experience was properly prepared to trace the effect of the accident to the injuries alleged to have been received. “ The connection between cause and effect should be made so clear that the conclusion can be said to be the reasonable result of the proof.” (Seifter v. Brooklyn Heights Ii. R. Co., 169 N. Y. 254, 264.) We think plaintiff failed to meet the burden of proof. Lazansky, P. J., Hagarty, Scudder and Davis, JJ., concur; Young, J., dissents and votes to affirm.